

EXHIBIT 10.1


SHARE PURCHASE AGREEMENT




This agreement (“Agreement”) is made as of this 3rdth day of December, 2007, by
and between ICC Worldwide, Inc. (formally Torbay Holdings, Inc), a Delaware
Corporation (“Issuer” or the “Company”) and The Melanie S. Altholtz Irrevocable
Trust which is located at 1800 Second St, Ste 758, Sarasota, FL 34236 (“Buyer”).


WITNESSETH:


WHEREAS, Issuer desires to sell and Buyer desires to purchase for the
consideration hereinafter set forth certain shares of Preferred and Common stock
of the Company; and
 
WHEREAS Buyer is an investor in The Black Diamond Fund, LLLP, a Minnesota
limited liability limited partnership which holds preferred and common stock of
the Issuer in its portfolio; and


WHEREAS, Issuer and Buyer desire to set forth in this Agreement all the terms,
conditions and covenants upon which such purchase and sale are to be
consummated;


NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations, herein contained, Issuer and Buyer agree as follows:


1.
Purchase and Sale of Shares.



1.0.1 Issuer shall transfer and convey to Buyer and Buyer shall purchase from
Issuer subject to the terms and conditions hereinafter set forth, a total of
1,054,552 shares of the Company’s Series C preferred stock. Such transfer and
conveyance is contingent upon the Delaware Secretary of State’s approval of the
Certificate of Designations for a total of 10,000,000 shares of the Company’s
preferred stock as Series C preferred stock.


1.0.2  Issuer shall transfer and convey to Buyer and Buyer shall purchase from
Issuer subject to the terms and conditions hereinafter set forth, a total of
4,921,267 shares of Company common Stock (the “Common Stock”).


1.1 Purchase Price. As consideration for the sale of the Shares by Issuer to
Buyer and the performance by Issuer of all of the terms and conditions of this
Agreement, Buyer shall pay to Issuer the total sum of up to Two Hundred and
Fifty Thousand Dollars ($250,000) payable in cash or by wire transfer. Of this
total, $75,984 is to purchase the preferred shares in paragraph 1.0.1 above and
$174,016 is to purchase the common shares in paragraph 1.0.2 above.


2.
Put Option. At the Buyer’s election the Company must repurchase the shares of
Series C Preferred Stock held by the Buyer as follows:

 
 
 

--------------------------------------------------------------------------------

 

2.1 Starting in the third calendar quarter of 2008, the Company will set aside
for the purchase from the Buyer of shares of Series C Preferred Stock three (3%)
of its positive net income before income taxes as reported in the Company’s Form
10-QSB or Form 10-KSB as required to be filed by SEC regulations for the
calendar quarter for which the election by Buyer is made.


2.2 Within twenty [20] days of the start of the calendar quarter for which the
election is to be made, Buyer must give to the Company written notice of such
election. The parties shall use their best efforts to consummate the sale of the
shares within ten days after the filing of the required 10-KSB or 10-QSB with
the SEC for the quarter in which the election is made. In connection with such
sale the Company shall deliver to the Buyer the immediately available funds set
aside in paragraph 2.1 to purchase shares at the rate of $1 per Series C
Preferred share and the Buyer shall deliver to the Company a certificate or
certificates for the shares of Series C Preferred Stock being sold by the Buyer
to the Company, together with an executed stock power transferring such shares
to the Company.


2.3 The election by the Buyer under this Section 2.2 is not cumulative and
lapses for any quarter the option is not timely elected.


3.
Representation and Warranties of Buyer. Buyer represents, warrants and agrees
for the benefit of Issuer as follows:



3.1. Brokers. All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried on by Buyer directly with Issuer and
without the intervention of any other person. Buyer has not acted in any manner
as to give rise to any valid claims against either of the parties hereto for a
finder’s fee, brokerage commission or any other like payment.


3.2. Investment Representations. Buyer understands that the Shares have not been
registered under the Securities Act of 1933, as amended, and are being sold in
reliance upon the exemption afforded by Section 4(2) thereof for transactions by
an issuer not involving any public offering. Buyer represents that (i) the
Shares are being acquired for investment and without any present view toward
distribution thereof to any other persons, (ii) Buyer will not sell or otherwise
dispose of such Shares except in compliance with the registration requirements
or exemptions provisions under the Securities Act of 1933, as amended, and the
rules and regulations thereunder and (iii) Buyer is knowledgeable and
experienced in financial business matters including businesses similar to
Company’s. Buyer has no current intention of selling, transferring or otherwise
disposing of the Shares to any other person or entity.


4.
Miscellaneous.



4.1. Expenses. Each party to this Agreement shall pay its own costs and expenses
(including all legal, accounting, broker, finder and investment banker fees)
relating to this Agreement, the negotiations leading up to this Agreement and
the transactions contemplated by this Agreement.

 
 

--------------------------------------------------------------------------------

 


4.2. Amendment. This Agreement shall not be amended or modified except by a
writing duly executed by Issuer and Buyer.


4.3. Entire Agreement. This Agreement, including the Schedules and the other
instruments, agreements and documents delivered pursuant to this Agreement,
contain all of the terms, conditions and representations and warranties agreed
upon by the parties relating to the subject matter of this Agreement and
supersede all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, respecting such subject matter.


4.4. Headings. The headings contained in this Agreement are intended solely for
the convenience and shall not affect the rights of the parties to this
Agreement.


4.5. Notices. All notices, requests, demands and other communications made in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given on the date of delivery, if delivered to the persons identified
below, or three days after mailing if mailed by certified or registered mail,
postage prepaid, return receipt requested, or via electronic mail (e-mail)
addressed as follows:





 
If to Issuer:
If to Buyer:

 
ICC Worldwide, Inc.
The Melanie S. Altholtz Irrevocable Trust

 
Attn: Rich Lauer. President
Attn: Adam Altholtz. Trustee

 
3334 E. Coast Hwy #424
1800 Second St, Ste 758

 
Corona Del Mar, CA 92625-2328
Sarasota, FL 34236



Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this paragraph.


4.6. Severability. If any provision of this Agreement is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to this Agreement to the
extent possible. In any event, all other provisions of this Agreement shall be
deemed valid and enforceable to the full extent possible.


4.7. Waiver. Waiver of any term or condition of this Agreement by any party
shall only be effective if in writing and shall not be construed as a waiver of
any subsequent breach or failure of the same term or condition, or a waiver of
any other term or condition of this Agreement.


4.8. Binding Effect - Assignment. No party to this Agreement may assign or
delegate, by operation of law or otherwise, all or any portion of its rights,
obligations or liabilities under this Agreement without the prior written
consent of the other party to this Agreement, which it may withhold in its
absolute discretion.

 
 

--------------------------------------------------------------------------------

 


4.9. No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any person or entity which is not a party or an assignee of a party
to this Agreement.


4.10. Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and all such counterparts together shall be deemed an original of
this Agreement.


4.11. Governing Laws. This Agreement and any disputes thereto will be governed
by and construed under the laws of the State of Florida without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
Florida any other jurisdiction) that would require the application of any other
law.


4.12. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


4.13. Cooperation. Buyer and Issuer will cooperate with each other and cause its
employees to cooperate with the other, including the giving of testimony, in
connection with any litigation or similar matter arising out of the operation of
the Company’s business or this Agreement.


IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto the
day and year first above written.


Buyer:
Issuer:
   
/s/ Adam Altholtz
/s/ Richard K Lauer
Adam Altholtz, Trustee
Richard K Lauer, President
The Melanie S. Altholtz Irrevocable Trust
ICC Worldwide, Inc.
 
(formerly Torbay Holdings, Inc.)


 
 

--------------------------------------------------------------------------------

 